Citation Nr: 1401802	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-43 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington, in which the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for PTSD had been received.  The RO reopened the previously denied claim but denied the underlying de novo issue of entitlement to service connection for PSTD.  The RO also separately denied a claim of entitlement to service connection for depression.

The Board notes that issue of service connection for an acquired psychiatric disorder was certified for appeal by the RO as separate claims of service connection for depression and PTSD.  However, the United States Court of Appeals for Veterans Claims (the Court) has recognized that a claim for a psychiatric disorder cannot be limited to a particular diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Notwithstanding Clemons, the claim for PTSD has been denied in a prior final decision, and the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  However, as will be discussed below, the Board finds that new and material evidence has been submitted and the claim is being reopened.  Therefore, in accordance with Clemons, the claims on appeal are being recharacterized as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

The Veteran provided testimony at a travel board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of this hearing has been associated with the Veteran's claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD depressive disorder, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for PTSD; the Veteran did not file a notice of disagreement with this action within one year of being notified of the decision.  

2.  Evidence received since the March 2005 rating decision raises a reasonable possibility of substantiating the claim for service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  As to the claim for whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, the Board is reopening the Veteran's claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen this claim, or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, is harmless at this time.

Service connection

The previously disallowed claim of entitlement to service connection for PTSD may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in December 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, the United States Court of Appeals for Veterans' Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The record reflects that the Veteran filed his original claim of entitlement to service connection for PTSD in June 1998, and such claim was denied in a February 1999 rating decision.  Notification was issued to the Veteran in March 1999.  The RO denied the claim on the basis that there was insufficient information to attempt to verify the Veteran's claimed stressor of a helicopter crash.  The Veteran did not appeal that decision.

The Veteran subsequently filed to reopen the claim several years later, but it was denied once again in a March 2003 rating decision on the basis that new and material evidence had not been received.  The Veteran did not appeal that decision, and the next correspondence addressing the issue of service connection for PTSD was received by the RO in September 2004.  The RO subsequently issued a rating decision in March 2005 in which it determined that new and material evidence had not been received to reopen the claim because there was still insufficient information to attempt to verify the claimed in-service stressor.  As the Veteran did not appeal that decision, it became final.  Evidence of record at the time of that rating decision included statements from the Veteran, a letter from a Congressman, the report of a VA examination, service treatment records, and VA treatment records.

Evidence received since the final March 2005 rating decision includes a May 2009 statement from the Veteran's mother; information provided on his June 2009 VA Form 21-95-1; attached emails and Internet posts from Marines who were on board the helicopter that crashed and Navy members who served on board the USS Denver; attached newspaper articles documenting the helicopter crash; a list of crashes near the city where the helicopter was claimed to have crashed; and a Navy history of the USS Denver.  A letter was also submitted by a VA nurse in September 2012 indicating that she treats the Veteran for his PTSD and depression.  

The Board notes that the emails, Internet posts, and newspaper articles submitted by the Veteran indicate that a helicopter crash occurred on May 30, 1989, and that the USS Denver was in close proximity to the crash.  It is therefore new and material evidence.

For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based on the new evidence, the Board finds that there is now sufficient evidence to reopen the claim.  Specifically, there is now evidence to verify the Veteran's stressor of witnessing a helicopter crash on May 30, 1989.  When considered with the Veteran's DD 214, which indicates that the Veteran served on board the USS Denver and served on active duty from June 1985 to June 1989, and service treatment records documenting the Veteran's presence aboard the USS Denver as late as May 11, 1989, the Board finds that evidence corroborating his claimed in-service stressor has now been received.  Therefore, the Board finds that new and material evidence has been received, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  Thus, the claim to reopen is granted.  Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010).


ORDER

New and material evidence having been received, the application to reopen the claim for service connection for PTSD is granted.




REMAND

A remand is required in this case.  Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claims.  
 
The August 2010 Statement of the Case (SOC) continued the denial of service connection for PTSD because the Veteran allegedly failed to report to a VA examination scheduled in January 2009.  However, the Veteran clearly stated in his October 2010 VA Form 9 that he would be willing to report to an examination, and that he had not received notice of an examination in January 2009.  

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a Veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The medical evidence of record suggests that the Veteran currently experiences symptoms of PTSD and depression, and has had diagnoses and/or assessments of these disabilities.  The Board also notes that the Veteran's PTSD stressor of a helicopter crash has been sufficiently corroborated.  As discussed, the Veteran's DD 214 indicates that he served aboard the USS Denver, and service treatment records indicate that he was examined on the USS Denver on May 11, 1989, within just several weeks of the helicopter crash in May 30, 1989.  It is therefore reasonable to assume that the Veteran witnessed the crash.  Newspaper articles, a list of crashes near the city where the helicopter was claimed to have crashed, emails and Internet posts from Marines aboard the helicopter that crashed (some of who served on board the USS Denver), and Navy history of the USS Denver support that a helicopter crash occurred and that the ship was in close proximity to the crash.  The corroboration of every stressor detail is not required. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressor is consistent with the time, place, and circumstances of his service.

The record indicates that there is evidence to support that the Veteran's depression, and/or PTSD, or its symptoms may be associated with this in-service event, but a medical opinion is needed to clarify such a nexus.  

As this matter is being remanded for additional development, any additional VA medical records should also be obtained.  38 U.S.C.A.§ 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records to include all records related to depression and PTSD.

2. Then, provide the Veteran with a VA examination to explore the nature and etiology of the Veteran's psychiatric disabilities.  Specifically, the examiner should address the following:

a. Whether the Veteran has a diagnosis of PTSD; 

b. Whether the claimed stressor of the helicopter crash is adequate to support a diagnosis of PTSD;

c. Whether the Veteran's depression is a symptom of the PTSD, or warrants a separate diagnosis;

d. If the Veteran has a separate diagnosis of depression, or any psychiatric disorder other than PTSD, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the diagnosed psychiatric disorder was sustained during service, or is etiologically related to his military service.  

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles.  If the examiner is unable to reach any of the requested opinions without resort to speculation, he or she should explain the reasons for this inability, and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provide with a supplemental statement of the case and allowed an appropriate amount of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


